NUMBER 13-13-00099-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                          IN RE BARRY DWAYNE MINNFEE


                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION

                 Before Justices Garza, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1

       Relator, Barry Dwayne Minnfee, proceeding pro se, filed a petition for writ of

mandamus on February 14, 2013.               The petition for writ of mandamus is unclear

regarding the specific actions or orders complained of in this original proceeding, the

identity of the respondent or the real parties in interest, or the nature of the

extraordinary relief sought by relator.




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       Relator is on the list of vexatious litigants compiled by the Office of the Court

Administration of the Texas Judicial System and has been prohibited from filing any

more litigation in Texas courts without permission of a local administrative judge. See

TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101(a), 11.102(a), 11.104 (West Supp. 2011);

see generally http://www.txcourts.gov/oca/vexatiouslitigants.asp.

       The petition for writ of mandamus filed in this cause fails to show that relator

obtained the permission of the local administrative judge to file this original proceeding.

With limited exceptions not applicable to this case, "a clerk of a court may not file a

litigation, original proceeding, appeal, or other claim presented by a vexatious litigant

subject to a prefiling order under Section 11.101 unless the litigant obtains an order

from the local administrative judge permitting the filing." Id. § 11.103(a) (West Supp.

2011). Accordingly, we DISMISS this original proceeding as improvidently filed.


                                                                      PER CURIAM

Delivered and filed this
15th day of February, 2013.




                                            2